Citation Nr: 0104497	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  97-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
somatoform disorder, conversion disorder.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to June 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the claim on appeal.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's claim was filed in December 1996 and only 
the post-amendment psychiatric regulations are applicable in 
this case.

3.  The veteran's occupational and social impairment is 
primarily due to nonservice-connected dementia and not due to 
a service-connected conversion disorder.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
somatoform disorder, conversion disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.126, 4.130, Diagnostic Codes (DC) 9424-9440 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000). 

Under the psychiatric regulations currently in effect, a 10 
percent evaluation may be assigned with occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or with 
symptoms controlled by continuous medication.  A 30 percent 
evaluation will be assigned for mood disorders with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation will be assigned for a psychiatric 
disorder which produces occupational and social impairment 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, short- and 
long-term memory loss, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted with 
deficiencies in most areas due to suicidal ideation, 
obsessional rituals, illogical speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
and difficulty in adapting to stressful circumstances.  
Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment due to gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, and disorientation to 
time or place.  38 C.F.R. § 4.130 DC 9424-9440.

In a January 1997 aid and attendance examination, the 
examiner noted that the veteran had been diagnosed with 
cerebral atrophy and degenerative dementia.  Symptoms 
included difficulty in walking, urinary incontinence, 
deterioration of intellectual faculties, and forgetfulness.  
He was noted to be markedly depressed, but able to carry out 
basic activities of daily living.  The diagnoses included 
primary degenerative dementia with depression.  

In a January 1997 VA mental status examination report, the 
examiner noted a prior diagnosis of vascular dementia and 
also remarked that a prior examination had found the veteran 
incompetent to handle his own funds.  During the examination, 
the veteran was only partially aware of the interview, had 
difficulty hearing the questions due to hearing loss, 
demonstrated involuntary masticatory movements, was 
disorganized, markedly circumstantial, tangential, deviated 
from the conversation, was unable to recall details, was 
spontaneously cryful, showed a labile affect and variable 
mood primarily with depression, was referential and 
persecutory but was without hallucinations or suicidal 
ideations, and was oriented to person but had great 
difficulty with time.  Memory was defective, recall markedly 
impaired, intellectual functioning affected, judgment was 
fair, and insight was poor.  The final diagnoses included 
multi-infarct dementia with depression.

In an undated aid and attendance examination report, the 
veteran was noted to be wheelchair bound, he was unable to 
walk and could stand with help.  He reported weakness, 
dementia, memory loss, dizziness, and was unable to feed 
himself.  He was also noted to be depressed.  The final 
diagnoses included somatoform disorder, normal pressure 
hydrocephalus, and osteoarthritis.

In the most recent VA mental disorders examination report 
dated in April 2000, the examiner noted that there had been 
an obvious deterioration in the veteran's condition since he 
was last examined in 1997.  The examiner noted that the 
veteran barely understood the questions during the 
examination, was unable to complete his thought, had 
involuntary movements of the mouth indicating the presence of 
tardive dyskinesia, was dependent for all his needs, was 
unaware of the interview purpose, provided poor and limited 
information, was depressed but not delusional or 
hallucinating, affect was inappropriate, mood was confused, 
he was oriented to person but poor to place and time, he 
showed poor memory for recent events and absent for immediate 
recall, intellectual functioning had deteriorated, judgment 
was poor, and insight nil.  He was not considered competent.  
The final diagnoses included dementia, somatization disorder, 
by history, and tardive dyskinesia.  His global assessment of 
functioning was noted to be 30.

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of 30 percent for the 
veteran's service-connected conversion disorder is not in 
order.  Importantly, although the veteran's current mental 
status is clearly poor, his occupational and social 
impairment appears to be related to his nonservice-connected 
dementia, rather than his service-connected conversion 
disorder.  This finding is supported by the VA examinations, 
which reflect a diagnosis of dementia, rather than primarily 
for a conversion disorder.  Although the most recent VA 
examiner noted a diagnosis of a conversion disorder, it was 
reported as by history, rather than as reflected in any of 
the veteran's symptomatology.  This finding is also supported 
by the mental health outpatient treatment records reflecting 
a diagnosis of dementia, Alzheimer's type, and not a 
somatoform or conversion disorder.  Thus, while sympathetic 
to the veteran's current condition, the Board finds that his 
occupational and social impairment is not shown to be related 
to his service-connected conversion disorder.  Accordingly, 
the clinical evidence of record does not support an 
evaluation in excess of 30 percent for a somatoform disorder, 
conversion disorder.

The Board has considered the veteran's written statements 
that his conversion disorder is worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
somatoform disorder, conversion disorder is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

